In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 12-506V
                                      Filed: October 22, 2013
                                        Not for Publication


*************************************
LAUDZE ELIZABETH GACHETTE,                   *
                                             *
              Petitioner,                    *
                                             *                    Damages decision based on
 v.                                          *                    stipulation; influenza vaccine;
                                             *                    transverse myelitis; fees and
SECRETARY OF HEALTH                          *                    costs decision based on stipulation
AND HUMAN SERVICES,                          *
                                             *
              Respondent.                    *
                                             *
*************************************
Martin J. Rubenstein, Staten Island, NY, for petitioner.
Althea W. Davis, Washington, DC, for respondent.

MILLMAN, Special Master


     DECISION AWARDING DAMAGES AND ATTORNEYS’ FEES AND COSTS 1

         On October 21, 2013, the parties filed the attached stipulation in which they agreed to
settle this case and described the settlement terms. Petitioner alleges that she suffered from
transverse myelitis as a result of her receipt of influenza vaccine on September 30, 2009.
Petitioner further alleges that she suffered the residual effects of this injury for more than six
months. Respondent denies that influenza vaccine caused petitioner’s transverse myelitis, any
other injury, or her current disabilities. Nonetheless, the parties agreed to resolve this matter
informally.

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat.
2899, 2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be
made available to the public unless they contain trade secrets or commercial or financial information that
is privileged and confidential, or medical or similar information whose disclosure would constitute a
clearly unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify
and move to redact such information prior to the document=s disclosure. If the special master, upon
review, agrees that the identified material fits within the banned categories listed above, the special
master shall redact such material from public access.
        The court finds the terms to be reasonable, hereby adopts the parties’ stipulation, and
awards compensation in the amount and on the terms set forth therein. Pursuant to the
stipulation, the court awards a lump sum of $15,000.00. The award shall be in the form of a
check for $15,000.00 made payable to petitioner.

        The parties have also agreed on an appropriate amount for attorneys’ fees and costs in
this case. In accordance with the General Order #9 requirement, petitioner’s counsel asserts that
petitioner incurred no costs in pursuit of her petition.

        Petitioner requests $16,698.01 in attorneys’ fees and costs, to which respondent does not
object. The undersigned finds this amount to be reasonable. Accordingly, the court awards
$16,698.01, representing reimbursement for attorneys’ fees and costs. The award shall be in the
form of a check made payable jointly to petitioner and her attorney, Martin Rubenstein, in the
amount of $16,698.01.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: October 22, 2013                                                        /s/ Laura D. Millman
                                                                                  Laura D. Millman
                                                                                   Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2